Statement of Additional Information Supplement October 11, 2016 Putnam Global Industrials Fund Statement of Additional Information dated December 30, 2015 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented to reflect that the fund’s portfolio manager is now Daniel Schiff. Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio manager managed as of September 30, 2016. The other accounts may include accounts for which the individual was not designated as a portfolio manager.
